UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials oSoliciting Material Under Rule 14a-12 INVESTMENT GRADE MUNICIPAL INCOME FUND INC. (Name of Registrant as Specified in Its Charter) WESTERN INVESTMENT LLC WESTERN INVESTMENT HEDGED PARTNERS L.P. WESTERN INVESTMENT ACTIVISM PARTNERS LLC WESTERN INVESTMENT TOTAL RETURN PARTNERS L.P. WESTERN INVESTMENT TOTAL RETURN FUND LTD. ARTHUR D. LIPSON BENCHMARK PLUS INSTITUTIONAL PARTNERS, L.L.C. BENCHMARK PLUS PARTNERS, L.L.C. BENCHMARK PLUS MANAGEMENT, L.L.C. SCOTT FRANZBLAU ROBERT FERGUSON MATTHEW S. CROUSE RICHARD A. RAPPAPORT WILLIAM J. ROBERTS GARY G. SCHLARBAUM ROBERT A. WOOD WALTER S. BAER (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: PRELIMINARY COPY SUBJECT TO COMPLETION DATED NOVEMBER 18, 2008 WESTERN INVESTMENT LLC , Dear Fellow Shareholder: IMPORTANT: PLEASE READ THESE MATERIALS AS OF NOVEMBER 14, 2008, YOUR INVESTMENT IN PPM IS TRADING AT JUST 86 CENTS FOR EACH DOLLAR OF UNDERLYING ASSETS. VOTE FOR WESTERN'S NOMINEES SO THAT THEY CAN WORK TO INCREASE YOUR INVESTMENT TO Western Investment LLC (“Western”), together with our fellow participants in this solicitation, is a significant shareholder of Investment Grade Municipal Income Fund Inc. (“PPM” or the “Fund”).We write to you regarding the Fund’s annual meeting of shareholders scheduled to be held on January 15, 2009, at 10:00 a.m., Eastern time, on the 16th Floor of the CBS Building located at 51 West 52nd Street, New York, New York 10019-6114.Western believes that the current board of directors of PPM (the “Board”) has failed to act in your best interests.Western is therefore seeking your support at the annual meeting of shareholders for the following purposes: 1. To elect Western’s slate of two (2) director nominees entitled to be elected solely by holders of PPM’s Auction Preferred Shares to the Board, each to hold office until the 2010 annual meeting of the Fund’s shareholders and until their successors are elected and qualify; 2. To elect Western’s slate of four (4) director nominees entitled to be elected by all shareholders of the Fund to the Board, each to hold office until the 2010 annual meeting of the Fund’s shareholders and until their successors are elected and qualify; 3. To reject the Fund’s proposed new investment advisory and administration contract between the Fund and UBS Global Asset Management (Americas) Inc. (“UBS Global AM”), the Fund’s current investment advisor; 4. To approve a proposal from a shareholder of the Fund, Karpus Management, Inc., that the investment advisory agreement between the Fund and UBS Global AM be terminated; 5. To approve a proposal from a shareholder of the Fund, Walter S. Baer, recommending that the Board be prohibited from retaining UBS Global AM and certain other entities as investment manager for the Fund; and 6. To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. Western urges you to carefully consider the information contained in the attached proxy statement and then support its efforts by voting your shares today by signing, dating and returning today the enclosed GOLD proxy card in the postage paid envelope provided.The attached proxy statement and GOLD proxy card are first being furnished to the shareholders on or about , 2008. If you have already sent a proxy card furnished by PPM’s management to PPM, you have every right to revoke it and change your vote by signing, dating and returning today the enclosed GOLD proxy card in the postage paid envelope provided.Only your latest dated proxy card counts! If you have any questions or require assistance voting your shares, please contact Innisfree M&A Incorporated, who is assisting us, at their address and toll-free number listed on the following page. Thank you for your support, /s/ Arthur D. Lipson Arthur D. Lipson Western Investment LLC 1 If you have any questions or need assistance voting your shares, please call: Innisfree M&A Incorporated 501 Madison Avenue, 20th Floor New York, NY 10022 Shareholders Call Toll-Free at: (877) 687-1873 Banks and Brokers Call Collect at: (212) 750-5833 You may also contact Western Investment LLC via email at info@fixmyfund.com PLEASE BE ADVISED: · The Fund continues to utilize the services of an investment advisor that is a unit of a financial institution that has repeatedly failed to meet the minimum standards of ethical behavior (page ) · We believe the Board has failed to deliver on its promise to attempt to reduce or eliminate any discount to the Fund’s per share net asset value (page ) · We wish to provide shareholders with the opportunity to elect directors to the Board who are truly independent and who, if elected, will work for shareholders to improve Board oversight and decision-making (page ) · We are significant shareholders in the Fund.Our interests are aligned with yours (page ) Vote No on Proposal 3. Do not be fooled by Management’s slight fee reduction. We believe voting in favor of Proposals 1, 2, 4 and 5 will lead to maximum value creation and liquidity. 2 ANNUAL MEETING OF STOCKHOLDERS OF INVESTMENT GRADE MUNICIPAL INCOME FUND INC. PROXY STATEMENT OF WESTERN INVESTMENT LLC Please vote your Shares today by telephone or Internet, as described in the enclosed GOLD proxy card, or by signing, dating and returning the GOLD proxy card in the postage paid envelope provided. Western
